Case 1:17-cr-00404-KAM Document 314 Filed 11/08/19 Page 1 of 3 PageID #: 1230
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MTK                                               271 Cadman Plaza East
F. #2016R00614                                    Brooklyn, New York 11201



                                                  November 8, 2019

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Trish Lum
                     Criminal Docket No. 17-404 (S-1)(KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter in advance of the defendant
Trish Lum’s sentencing in the above-captioned case, which is scheduled for November 18,
2019 at 2:00 p.m. On May 2, 2019, the defendant pleaded guilty to one count of distribution
of marijuana, in violation of 21 U.S.C. § 841(a)(1). For the reasons set forth below, the
government respectfully requests that the Court impose a sentence of three years’ probation.

  I.   Background

              The Pre-Sentence Investigation Report (“PSR”) accurately sets forth the
offense conduct. On March 23, 2017, a DEA confidential source informed Lum’s co-
defendant, Albert Veliu, that he/she was interested in purchasing marijuana. Thereafter,
Albert Veliu contacted Lum – who he knew to be a marijuana supplier – and arranged for the
sale of approximately five pounds of marijuana. Lum subsequently provided Veliu with her
bank account information so that the confidential source could wire payment to Lum. On
April 14, 2017, DEA agents wired $7,500 to Lum’s bank account as payment for the drugs.
On April 21, 2017, DEA agents received a five-pound shipment of marijuana from Lum.
The package was sent through the mail and addressed to the confidential source.
Case 1:17-cr-00404-KAM Document 314 Filed 11/08/19 Page 2 of 3 PageID #: 1231



 II.   Guidelines Calculation

              The government agrees with the Guidelines calculation set forth as follows in
the PSR:

              Base Offense Level (§ 2D1.1(c)(16))                                               8

              Total:                                                                            8

The Probation Department calculated that the defendant’s criminal history score is 0, and that
her criminal history category therefore is I. PSR ¶ 69. After two levels are subtracted from
the total offense level of 8 to reflect the defendant’s acceptance of responsibility, the
resulting offense level is 6. This results in an applicable Guidelines range of 0 to 6 months’
imprisonment.

III.   Analysis

               The government respectfully submits that a sentence of three years’ probation
is appropriate in light of the factors set forth in 18 U.S.C. § 3553(a). Interpreting the
Supreme Court’s decision in United States v. Booker, the Second Circuit has held that
“sentencing judges remain under a duty with respect to the Guidelines . . . to consider them,
along with the other factors listed in section 3553(a).” United States v. Crosby, 397 F.3d
103, 111 (2d Cir. 2005). “While district courts enjoy discretion following Booker, that
discretion must be informed by the § 3553(a) factors[.]” Id. at 132 (internal quotation marks
omitted). In this case, the factors set forth in 18 U.S.C. § 3553(a) weigh in favor of a
probationary sentence.

               A sentence of three years’ probation is appropriate because it reflects the
seriousness of the defendant’s crime of distributing marijuana while also accounting for her
acceptance of responsibility in pleading guilty. Additionally, a sentence of probation will
serve the goal of both specific and general deterrence. This prosecution itself is meaningful
punishment that will likely deter the defendant from reoffending. In addition, even a
probationary sentence will serve the goal of general deterrence because others who are
tempted to participate in such criminal activities will understand that the consequences of
such conduct include a felony conviction and its collateral consequences.




                                              2
Case 1:17-cr-00404-KAM Document 314 Filed 11/08/19 Page 3 of 3 PageID #: 1232



IV.    Conclusion

              For the reasons set forth above, the government respectfully requests that the
Court sentence the defendant to three years’ probation.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Michael T. Keilty
                                                  Assistant U.S. Attorney
                                                  (718) 254-7528

cc:    John Burke, Esq. (by ECF)
       Clerk of Court (KAM) (by ECF)




                                              3
